Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is a response to an amendment filed on 11/01/2021. 
2.	Claims 1-5, 9-11, 13, 15-19, and 21-26 are pending wherein claims 1-3, 9-10, 13, 15-16, 18-19 are amended, and claims 21-26 are new. 
Response
3.	Since applicant amend pending claims, the examiner respectfully withdraws previous rejections on 35 USC 102, 35 USC 103,  35 USC 112(b), and 35 USC 112 (f).  New grounds of rejections for pending claims are presented below; applicant’s arguments for the previous grounds of rejections are moot.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 9, 15, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Niemann et al. (US Pub. 20150136376 A1) hereinafter “Niemann” or, in the alternative, under 35 U.S.C. 103 as obvious over Niemann.
A. Per claims 1, 9, and 21: Neimann teaches a method, and an apparatus comprising features:
 accessing environmental condition data from sensors distributed within an interior of a vehicle at a first controller (i.e., monitoring  “an air quality sensor”, see Neimann, para. [0003] ),
processing the environmental condition data at the first controller to identify an event associated with the interior of the vehicle: first controller is an air quality/temperature sensor to check an internal temperature, see Neimann, para. [0008]) and
sending an instruction based on the event from the first controller to a second controller (i.e., an air conditioning system) of the vehicle to affect an operation of a climate control system of the vehicle (see Neimann, para. [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the invention of Niemann to automatically send a signal to adjust a climate control system because the applicant and Niemann both have similar concept of control environmental condition data within an interior of a vehicle.
B. Per independent claim 15:  The rationales and reference for a rejection of claim 9 are incorporated.
Neimann also teach a computer-readable medium to perform steps:
- access/use data from sensors distributed within an interior of a vehicle (see Neimann, para. [0005];
- perform/compare data to thresholds/reference(s) (see Neimann, para. [0012]);
 feeling a warm/cold temperature in a vehicle’s cabin – see Neimann, para. [0025]); and
- send a signal to a climate control system of the vehicle (see Neimann, claims 7, and  9).
C. Per dependent claim 25: The rationales and reference for a rejection of claim 1 are incorporated.
Tzirkel does not disclose about a step of using recirculation mode/data; however, Niemann suggests about using that mode to conserve energy during cold weather, or prevent outside pollutants (see Niemann, para. [0017]).
5.	Claims 2, 10, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as obvious over Niemann in view of Tzirkel-Hancock et al (US Pub 20170323639 A1) (hereinafter “Tzirkel”).
A. Per dependent claims 2, 10, and 16:  The rationales and reference for a rejection of claim 1 are incorporated.
In addition to Neimann teachings, Tzirkel discloses processing data at a controller includes locating the sensors within the vehicle to identify a location of the event (see Tzirkel, para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Neimann with Tzirkel to accessing/monitor/read a vehicle environmental condition data to monitor at a cabin’s location.
B. Per dependent claim 13:  The rationales and reference for a rejection of claim 9 are incorporated.
Applicant claims an apparatus having an ability to send/transmit data/info to another controller. Neimann discloses this ability:sending an instruction based on the event from the first controller to a second controller (i.e., an air conditioning system) of the vehicle to affect an operation of a climate control system of the vehicle (see Neimann, para. [0008]).
C.  Claims 18-19 are rejected under the same rationale, mutatis mutandis, as claims 2 respectively, because parameters for uses are transmitted/received electronically according to Neimann or Tzirkel.
6. Claims 3-5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neimann, in view of Tzirkel, and in view of Breed (Pub. No.: US 2009/0058593 A1).
A. Per dependent claims 3, 11, and 17:  The rationales and references for a rejection of claim 2 are incorporated.
Neimann, and Tzirkel fail to teach the claimed “signal strength” and “arrival time”. 
However, this feature is taught by Breed: wherein locating the sensors comprises measuring signal strength and arrival time of high frequency signals (The RFID device location in the cargo space may be determined by measuring the signal strengths from the internal antennas 60, 62, 64, 66, 68, 70, whereby the antenna closest to the RFID device 76 will have the largest or strongest signal therefore the zone where the RFID device 76 is located in the cargo space may be determined. See Breed para. [0075]; RFID devices 20 are used which have the capability of returning a signal at a precise time with this knowledge being used to determine the distance between the RFID device or object in connection therewith and the antennas 10, 12, 14, see Breed para.[0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Neimann, and Tzirkel with aforementioned features of Breed in order to increase the accuracy of an occupant position determination for locating an object within a vehicle by a signal strength associating with an arrival time.
B. Per dependent claims 4-5:  The rationales and references for a rejection of claim 3 are incorporated.
Breed also teaches about using high frequency signals (i.e., RFID uses radio frequency ranges, see Breed para [0360]).
And Breed teaches about providing timing information to the sensors with the high frequency signals (i.e., receiving a signal at a precise time, see Breed para. [0066]).
7.  Dependent claims 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Niemann, in view of Tzirkel.
A. Per dependent claim 21: The rationales and reference for a rejection of claim 1 are incorporated.
Tzirkel also discloses that environmental condition data include temperature data (see Tzirkel, para. [0089], or contents of a Table  in para. [0149]).
B. Per dependent claim 22: The rationales and references for a rejection of claim 21 are incorporated.
Niemann a step using both the temperature data and the humidity data (see Niemann et al. para. [0003]) .
C. Per dependent claim 23: The rationales and reference for a rejection of claim 21 are incorporated.
Tzirkel does not disclose about a step using recirculation mode/data; however, Niemann et al., suggest that step (see Niemann et al. para. [0013]) “One possible measure for reducing the energy consumption of the air conditioning system consists in operating the air conditioning system in air circulation mode for most of its operating time. In air circulation mode the interior air in the interior space is recirculated”). Niemann suggests that if “detecting a pollutant/smoke” (assuming this detection is over a level, then turning on “a recirculation mode” (see Niemann et al., para. [0017]).
D. Per dependent claim 24: Tzirkel discloses that changing a zone temperature of the event corresponds to a change in the environmental condition data (see Tzirkel, a Table in para. [0149] “Vehicle senses occupant 532 Activity module 504 initiates sitting in the third zone 530 adjustment to vehicle HVAC requesting a cooler environment. system to cool the third zone 530, such as by increasing an HVAC fan effect or temperature effect for the third zone 530”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Niemann  and Tzirkel to bring a comfortable feeling to a passenger by being able to adjust both a temperature and a humility level inside a vehicle’s cabin.
8. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Neimann in view of Ichishi et al., (US Pat. 20140144998 A1) (hereinafter “Ichishi”).
The rationales and reference for a rejection of claim 1 are incorporated.
Neimann does not disclose about a step of orienting a vent door inside a vehicle according to control.
However Ichishi suggests that claimed idea (i.e., adjusting an air flow direction - see Ichishi, para. [0086] “The face air outlet 24, foot air outlet 25, and defroster air outlet 26 have, at the respective upstream sides of the air flows thereof, a face door 24a for adjusting an opening area of the face air outlet 24, a foot door 25a for adjusting an opening area of the foot air outlet 25, and a defroster door 26a for adjusting an opening area of the defroster air outlet 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the invention of Neimann with Ichishi an ability to control a direction of a flow output in order to change that area’s temperature for a passenger’s comfortable feelings.
Conclusion
9.	Pending claims 1-5, 9-11, 13, 15-19, and 21-26 are still rejected. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571) 272-6759 (email: cuong.nguyen@uspto.gov). The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662